— In a proceeding instituted under the provisions of the Highway Law, the defendant Nased Corporation appeals from so much of an order of the Supreme Court, Westchester County, dated February 5, 1960, and entered in Putnam County on February 18, 1960, as on reargument adheres to a prior determination confirming the report of three Commissioners of Appraisal awarding $510 to said defendant and others for the taking for public use of certain lands designated in the petition as Parcels XIV and XV. Order insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.